This is a sit for partition, the proper disposition of which depends upon the construction of a will made y Mrs. Fannie Calvert, deceased. This will was construed by us in West v. Glisson, 184 S.W. 1042, in which case a writ of error has been denied by our Supreme Court. The trial court entered judgment herein in accordance with construction given to said will in West v. Glisson, supra. We adhere to our former decision as to the construction of said will, for which reason the judgment of the trial court herein is affirmed. Affirmed.
 *Page 153